  Exhibit 10.1

 

 

SEVENTH AMENDMENT TO

2011 SHARE INCENTIVE PLAN

 

THIS SEVENTH AMENDMENT (the “Seventh Amendment”) to the 2011 SHARE INCENTIVE
PLAN is executed as of July 27, 2017.  

 

RECITALS

 

WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
2011 Share Incentive Plan (the “Initial 2011 Plan”) on March 24, 2011, which was
approved by the shareholders of the Company at the 2011 Annual Meeting of
Shareholders.  

 

WHEREAS, the Company amended the Initial 2011 Plan pursuant to a First Amendment
dated July 10, 2012 (the “First Amendment”), a Second Amendment dated November
4, 2013 (the “Second Amendment”), a Third Amendment dated April 30, 2014 (the
“Third Amendment”), a Fourth Amendment dated October 20, 2014 (the “Fourth
Amendment”), a Fifth Amendment dated June 16, 2016 (the “Fifth Amendment”) and a
Sixth Amendment dated January 24, 2017 (the “Sixth Amendment”).  The Initial
2011 Plan, as modified by the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment and Sixth Amendment, is hereinafter
referred to as the “Plan”.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Plan.

 

WHEREAS, the Company desires to further amend the Plan to provide that the
vesting in full of outstanding equity awards upon the retirement of an employee
who is age 62 or older (and was hired prior to January 1, 2009) is conditioned
upon their execution of a customary release at the time of the termination of
their employment which releases the Company from customary claims.

NOW THEREFORE, the Plan is amended as follows:

1.Share Awards.  Paragraph 5(a)(iii)(B) of the Plan is deleted in its entirety
and the following is substituted therefor:

(B)   with respect to a Grantee who is an employee in connection with his or her
Disability (as defined in Section 5(d)); or if such Grantee’s Service commenced
prior to January 1, 2009, in connection with such Grantee’s termination of
Service (other than if the termination occurs for Good Cause) at or after age
62, provided the Grantee signs a release in a form that is reasonably
satisfactory to the Company releasing the Company from customary claims (“Age 62
Release”); or

2.Share Options.  Paragraph 6(e)(ii) of the Plan is deleted in its entirety and
the following is substituted therefor:

(ii)with respect to a Grantee who is an employee in connection with his or her
Disability (as defined in Section 5(d)); or if such Grantee’s Service commenced
on or prior to January 1, 2009, in connection with such Grantee’s termination of
Service (other than if the

--------------------------------------------------------------------------------

termination occurs for Good Cause) at or after age 62, in which case it shall be
exercisable until its Expiration Date provided the Grantee signs the Age 62
Release; or

3.Plan in Full Force and Effect.  After giving effect to this Seventh Amendment,
the Plan remains in full force and effect.

IN WITNESS WHEREOF, this Seventh Amendment has been executed as of the date
first written above.

 

 

EQUITY RESIDENTIAL

 

 

 

 

By:

/s/ Bruce C. Strohm

 

Bruce C. Strohm

 

Executive Vice President and General Counsel

 